331 F.2d 564
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ELLENVILLE HANDLE WORKS, INC., Respondent.
No. 453, Docket 28689.
United States Court of Appeals Second Circuit.
Argued April 30, 1964.Decided May 4, 1964.

Duane R. Batista, N.L.R.B., Washington, D.C.  (Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Melvin J. Welles, Atty., N.L.R.B., Washington, D.C., on the brief), for petitioner.
Francis B. Conrad, New York City, for respondent.
Before LUMBARD, Chief Judge, and MOORE and SMITH, Circuit Judges.
PER CURIAM:


1
As the record amply supports the Board's decision which affirmed the Trial Examiner's Intermediate Report and adopted his findings and conclusions that the respondent had violated 8(a)(1) and 8(a)(3) and (1) of the National Labor Relations Act, 29 U.S.C. 151 et seq., and his recommendation, with one amendment, 142 NLRB No. 92, and as the proposed order is in all respects appropriate, we grant enforcement of the Board's order